479 So.2d 1250 (1985)
Richard BERRYHILL
v.
MUTUAL OF OMAHA INSURANCE COMPANY and L.R. Chapman.
84-683.
Supreme Court of Alabama.
November 1, 1985.
John L. Sims, Hartselle, for appellant.
*1251 Hobart A. McWhorter, Jr. and Braxton Schell, Jr. of Bradley, Arant, Rose & White, Birmingham, for appellees.
HOUSTON, Justice.
Richard Berryhill appeals from a summary judgment granted in favor of Mutual of Omaha Insurance Company and L.R. Chapman in this action to recover damages for the breach of an employment contract and bad faith discharge. We affirm.
The record presented to this Court on appeal does not contain the depositions and exhibits upon which the trial court based its judgment. Where all the evidence is not in the record, it will be presumed that the evidence was sufficient to sustain the verdict or judgment. City of Scottsboro v. Johnson, 436 So.2d 859 (Ala.1983); Valley Mining Corp. v. Metro Bank, 383 So.2d 158 (Ala.1980); Park v. Elliott, 282 Ala. 110, 209 So.2d 393 (1968). Therefore, the judgment is affirmed.
AFFIRMED.
TORBERT, C.J., and FAULKNER, ALMON and BEATTY, JJ., concur.